Exceptions overruled. This is an action of tort to recover damages for the destruction of trees on the land of the plaintiff. The defendants excepted to the denial of their motion for a directed verdict and to the denial of their motion for entry of a verdict for the defendants under leave reserved. We state a brief portion of the evidence most favorable to the plaintiff. The plaintiff and his wife Edyth, since deceased, owned as tenants by the entirety a parcel of real estate in Reading, Massachusetts. An agent of the defendants obtained oral permission from Edyth to enter the premises and “remove dead timber and brush” therefrom. The defendants entered the premises and “cut everything from the edge of the driveway right down to the end of the block.” The plaintiff “never gave permission for anything that had been done.” Subsequently, there were negotiations between the plaintiff’s wife and representatives of the defendants concerning the building of a fence around the property in lieu of compensation for the damage. No fence was ever built. The jury were warranted in finding that the husband did not authorize his wife to grant permission to enter the land and that he did not ratify any action of his wife. Where real estate is owned by the husband and wife as tenants by the entirety, the husband during their joint lives is entitled to the exclusive possession of the real estate. Voigt v. Voigt, 252 Mass. 582. Licker v. Gluskin, 265 Mass. 403, 406. See Hale v. Hale, 332 Mass. 329, 331. There was no error.